The only question involved in this proceeding is thus stated in the brief of counsel for relator: "The controversy is simply whether or not Section 1465-90, General Code, which became effective July 3, 1937, applies. If it does, then this writ, admittedly, should be granted. The argument of respondent against its applicability rests solely on the *Page 311 
effect of Section 26, General Code, with respect thereto."
That question was answered by this court in State, ex rel.Longano, v. Industrial Commission, ante, 165, and a writ will, therefore, be denied.
Writ denied.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur.